UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report: September 18, 2012 (Date of earliest event reported): September 18, 2012 FULTON FINANCIAL CORPORATION (Exact name of Registrant as specified in its Charter) Pennsylvania 0-10587 23-2195389 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) P.O. Box 4887, One Penn Square Lancaster, Pennsylvania (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:717-291-2411 Former name or former address, if changed since last Report:N/A Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act o Soliciting material pursuant to Rule 14a-12 under the Exchange Act o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act o Pre-commencement to communications pursuant to Rule 13e-4(c) under the Exchange Act Item 7.01 - Regulation FD Disclosure. On September 18, 2012, Fulton Financial Corporation announced that its Board of Directors declared a quarterly cash dividend of eight cents per share on its common stock payable on October 15, 2012 to shareholders of record as of October 1, 2012. This amount is a one cent per share increase over the seven cents per share paid in July 2012. On September 18, 2012, Fulton Financial Corporation issued a press release announcing the cash dividend, which is attached hereto as Exhibit 99.1 and incorporated herein by reference. It is being furnished to the SEC and shall not be deemed to be "filed" for any purpose. Item 9.01 - Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Press Release dated September 18, 2012 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: September 18, 2012 Fulton Financial Corporation By: /s/ Charles J. Nugent Charles J. Nugent Senior Executive Vice President and Chief Financial Officer
